IN THE COURT OF APPEALS OF tI4E STATE OF WASHINGTON
                                DIVISION ONE

STATE OF WASHINGTON,                         )        No. 79884-7-I

                             Respondent,
                                             )
                  v.                         )        UNPUBLISHED OPINION
                                             )
JAMES CURWOOD,                               )
                             Appellant.      )        FILED:   DEC 3 02019
       PER CURIAM      —   James Curwood challenges the restitution ordered following his

guilty plea to second degree malicious mischief. He contends, and the State concedes,

that the restitution order must be vacated because it was entered following a hearing at

which neither Curwood nor his counsel were present. See CrR 3.1(b) (2); State v.

Milton, 160 Wash. App. 656, 252 P.2d 380 (2011). We accept the State’s concession and

remand for a new restitution hearing. Curwood also argues that ‘[e]ven if this Court

does not reverse the restitution award based on the constitutional violations,” the State

failed to demonstrate a causal connection between Curwood’s acts and the portion of

the restitution award for damage to signage. The State responds that the argument

“relating to the proper amount of restitution can be litigated before the trial court at a

new hearing.” Because we reverse and vacate the restitution award, and because

Curwood has not responded to the State’s argument, we leave the signage/causation

issue for the trial court.

       Vacated and remanded for further proceedings.

                       FORTHECOURT:              64     A




                                                 ,zz;                    -,